                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA
In re: John and Lori Greathouse                    )
                                                   )     Case No.: 18-81369
                                                   )               Chapter 13
                                                   )
                               Debtors             )

                       MOTION TO VACATE ORDER OF DISMISSAL

       COME NOW the above named debtors, by and through their attorney, Joel G. Hargis of

Caddell Reynolds, and file this Motion to Vacate Order of Dismissal, and in support thereof, would

show to the Court:

       1.      The Debtors filed a petition under chapter 13 of the bankruptcy code on December

12, 2018.

       2.      On January 28, 2019, the Trustee filed a Motion to Dismiss, and Notice of Motion

and Hearing, Docket Entry Nos. 17 and 18, stating that the Debtors had not provided certain

documents within the required ten-day period after filing the case.

       3.      On the date of filing, Debtors’ counsel compiled a packet of documents to be sent to

the Chapter 13 Trustee on behalf of the Debtors. At the 341 meeting, counsel learned that the

packet incomplete and not in proper form.

       4.      Prior to the time of the 341 meeting, the paralegal assigned to this case was no

longer employed with the firm.

       5.      During the period of time without a paralegal, or other support staff, the Motion to

Dismiss was unfortunately not calendared on the attorney’s calendar, and the case was dismissed.

       6.       Ultimately, counsel bears responsibility for the dismissal and states that the Debtors

bear none.

       7.      Additionally, counsel stands ready to provide the Trustee with all documentation




  Case 18-81369       Doc 29      Filed 02/20/19 Entered 02/20/19 22:52:11             Desc Main
                                    Document     Page 1 of 2
required by his office immediately upon the entry of any Order Reinstating this case, and requests

that this Court enter an Order vacating the Order of Dismissal.

          8.     The Chapter 13 Trustee has advised that does not object to the Debtors requests,

herein.

          WHEREFORE, Debtors pray that this Court enter an Order vacating the above described

Order of Dismissal and reinstating the case and the automatic stay.

                                                       Respectfully submitted,
                                                       /s / Joel G. Hargis
                                                       Caddell Reynolds, Law Firm
                                                       211 N. 2nd Street
                                                       Rogers, AR 72756
                                                       Phone: (479) 464-8269
                                                       Fax: (479) 230-2002

                                    AFFIDAVIT OF SERVICE

        I hereby certify that on the 20th day of February, 2019, a true and correct copy of this
Motion and Notice of Motion was electronically transmitted to the Trustee, William Mark Bonney,
and mailed to all creditors and other parties listed on the official mailing matrix and/or who have
entered an appearance in this case since the case was filed.

                                                       /s/Joel G. Hargis________________




  Case 18-81369         Doc 29     Filed 02/20/19 Entered 02/20/19 22:52:11            Desc Main
                                     Document     Page 2 of 2
